PER CURIAM:
|/Writ granted in part. The district court abused its discretion in issuing the subpoena duces tecum for the Vulnerability Assessment and Threat Analysis Group/Training Center (VATA) materials because the narrowly defined criteria provided in State v. Marcelin, 10-2036 (La. 10/15/10), 46 So.3d 191 (per curiam), were not met. See also United States v. Bueno, 443 F.3d 1017, 1026 (8th Cir. 2006) (“[A] moving party must show, among other things, that the documents are evidentiary and relevant and that the application is made in good faith and is not intended as a *1166general fishing expedition.”). The subpoena duces tecum for VATA materials is hereby quashed. In all other respects, the application is denied.